       Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIPPE BUHANNIC,
                                 Plaintiﬀ,
                                                                    OPINION & ORDER
                  – against –
                                                                        18 Civ. 9351 (ER)
TRADINGSCREEN INC.,

                                 Defendant.


RAMOS, D.J.:
         In this action — one of many brought before this Court1 — Philippe Buhannic
sues his former employer, TradingScreen, Inc., to advance legal expenses associated with
his termination as chief executive oﬃcer and for breach of an indemniﬁcation agreement.
TradingScreen moves to dismiss this action on the grounds of res judicata and collateral
estoppel, arguing that many issues raised by Buhannic’s complaint had already been
decided by Justice Friedman of the Supreme Court of New York. For the following
reasons, the motion to dismiss is GRANTED.
I.       BACKGROUND
         & PRIOR PROCEEDINGS
         Buhannic, along with his brother Patrick Buhannic and Joseph Ahearn, founded
TradingScreen, Inc., a provider of ﬁnancial technology solutions, in 1999. Compl. ¶ 4,
Doc. 1. He served as its chief executive oﬃcer and chairman of its board of directors
until mid-2016. Id.
         In September 2007, Buhannic and TradingScreen entered into an indemniﬁcation
agreement. Vassos Decl. Ex. D (“Indem. Agreement”), Doc. 43. ge agreement
generally allows for Buhannic’s indemniﬁcation when he is a party to a proceeding by
reason of his being an oﬃcer or director of TradingScreen. Indem. Agreement § 1. ge

1
  For a fuller description of Buhannic’s litigation history in this Court, see the Court’s Opinion and Order
simultaneously ﬁled in 19 Civ. 10650.
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 2 of 10




agreement further provides for the advancement of litigation expenses in proceedings for
which TradingScreen is bound to indemnify Buhannic. Id. § 4. When Buhannic brings a

proceeding himself, his indemniﬁcation is limited to proceedings that the board of
directors approves or that Buhannic brings to enforce his rights under the indemniﬁcation
agreement. Id. § 8. ge agreement also provides that TradingScreen will advance and
indemnify Buhannic in any judicial adjudication of his rights under the indemniﬁcation
agreement. Id. § 6(d).
       In early May 2016, the board of directors placed Buhannic on leave from his role
as CEO and removed him as chairman of the board of directors. Compl. ¶ 4. When
Buhannic and his brother attempted to block the board’s actions by changing its
composition via stockholder consents, TradingScreen sought declaratory relief in the
Delaware Court of Chancery. Compl. ¶ 41. ge company asked the court to declare the
proper composition of the board under Section 225 of Title 8 of the Delaware Code.
Vassos Decl. Ex. E (“Del. Order”). After Buhannic withdrew the stockholder consents,
the Delaware action was dismissed as moot on June 27, with Buhannic’s associated
claims withdrawn with prejudice. Del. Order ¶¶ 3, 4, 6. ge board ﬁred him as CEO at
approximately the same time. Compl. ¶ 4.
       In July 2016, Buhannic, while represented by counsel, initiated an arbitration
before the American Arbitration Association related to changes he had attempted to make
to an agreement among TradingScreen’s founders without the consent of all of the
founders. See generally Buhannic v. Tradingscreen, Inc., No. 17 Civ. 7993 (ER), 2018
WL 3611985 (S.D.N.Y. July 27, 2018) (dismissing petition to vacate the arbitration),
aﬀ’d, 779 F. App’x 52 (2d Cir. 2019). gat same month, Buhannic ﬁled a lawsuit in the
Supreme Court of New York, initially represented by counsel, alleging breach of his
employment contract with TradingScreen. See Veriﬁed Compl., Buhannic v.
TradingScreen, Inc., No. 653624/2016 (N.Y. Sup. Ct. July 11, 2016), Doc. 1. An October




                                            2
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 3 of 10




2016 amended complaint additionally alleged breach of the 2007 indemniﬁcation
agreement. Veriﬁed Am. Compl., id. ¶¶ 115–28, 201–10, Doc. 37; see also Compl. ¶ 43.

        In April 2017, as the AAA arbitration and New York lawsuit were pending,
TradingScreen hired an outside law ﬁrm to investigate Buhannic’s business dealings with
another company, SpreadZero, while he was CEO of TradingScreen. Compl. ¶ 48.
Although neither Buhannic nor TradingScreen detail the results of that investigation or
Buhannic’s eﬀorts in defense of it, Buhannic alleges he made a demand to the company
in June 2017 for advancement of expenses necessary to defend the investigation. Id.
        Buhannic eventually moved to enforce the terms of the 2007 indemniﬁcation
agreement in the New York state litigation pending before Justice Friedman, speciﬁcally
seeking advancement of fees related to the following actions: (1) the May 2016
Delaware litigation; (2) the April 2017 SpreadZero investigation; (3) the motion seeking
fees itself; and (4) the New York litigation generally. See Buhannic v. Tradingscreen,
Inc., No. 653624/2016, 2017 WL 6371156, at *1 (N.Y. Sup. Ct. Dec. 13, 2017), aﬀ’d, 168
A.D.3d 497 (N.Y. App. Div. 2019). After brieﬁng, with Buhannic represented by counsel,
Justice Friedman denied the motion in December 2017.
        Justice Friedman denied the motion as to the Delaware litigation with prejudice
because the claims were based on “stockholder consents and rights,” rather than on
Buhannic’s status as an oﬃcer or director of TradingScreen. No. 653624/2016, 2017 WL
6371156, at *3 (citing Indem. Agreement § 4). She found in the alternative that the
motion should be denied because Buhannic was ultimately unsuccessful in the Delaware
litigation and had no claim whatsoever to indemniﬁcation funds. Id. (“ge court may not
properly order advancement of expenses that [Buhannic] would ultimately be required to
return.”).
        ge justice next turned to the SpreadZero investigation. She denied this branch
of the motion without prejudice, ﬁnding that Buhannic had never provided invoices or
other necessary documentation to the court necessary to trigger the fee advancement or


                                            3
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 4 of 10




indemniﬁcation provisions of the indemniﬁcation agreement. No. 653624/2016, 2017
WL 6371156, at *3. Similarly, Justice Friedman denied the motion as to the fees

regarding the adjudication of the fee motion itself without prejudice. Although she found
that Buhannic was entitled to advancement and indemniﬁcation of such fees, she found
that Buhannic had not provided the necessary documentation of those costs. Id. at *4
(citing Indem. Agreement § 6(d)).
       Finally, Justice Friedman denied with prejudice Buhannic’s motion with respect to
the New York litigation as a whole. “As this action was brought by [Buhannic],” she
held, “without the approval of the Board, [Buhannic] is not entitled to advancement or
indemniﬁcation of expenses incurred in litigating this action as a whole.” No.
653624/2016, 2017 WL 6371156, at *3 (citing Indem. Agreement § 8).
       In June and August 2018, Buhannic ﬁled three actions before this Court. Compl.
¶¶ 46, 47, 50. Each of these three actions, 18 Civ. 5371, 5372, and 7997, made nearly
identical claims and sought nearly identical relief to that sought in the New York state
action. See Buhannic v. Schroeder, Nos. 18 Civ. 5371, 5372, 7997, 2019 WL 4735378, at
*2–3 (S.D.N.Y. Sept. 27, 2019).
       Buhannic ﬁled this action in October 2018. In his complaint, Buhannic alleges
that he is owed fee advancements for his costs in seven proceedings: the Delaware
litigation, the AAA arbitration, the New York state litigation, the SpreadZero
investigation, and the three cases ﬁled in this Court discussed above. Compl. ¶¶ 40–50.
He further alleges that TradingScreen has failed to advance him fees for the adjudication
of his rights under the indemniﬁcation agreement. Id. ¶ 27.
       ge proceedings in this Court and before Justice Friedman advanced in parallel.
Buhannic never ﬁled the supporting documents in support of his fee applications for the
SpreadZero investigation or the indemniﬁcation motion in this case or the New York state
case. Eventually, in August 2019, Justice Friedman dismissed the New York case in its
entirety with prejudice pursuant to Rule 3216 of the New York Civil Practice Law and


                                             4
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 5 of 10




Rules due to Buhannic’s failure to appear at depositions and cooperate with discovery.
No. 653624/2016 (Aug. 9, 2019), Doc. 586. An appeal of that order remains pending at

this time. Notice of Appeal, No. 653624/2016 (Aug. 15, 2019), Doc. 589. Other than the
notice of appeal, Buhannic has ﬁled no further documents in that matter.
         In September 2019, before becoming aware of Justice Friedman’s dismissal of
Buhannic’s New York state court case with prejudice, the Court denied a ﬁrst motion to
dismiss this case. ge defendants argued that the Court should abstain from adjudicating
this case given the, at the time, ongoing litigation in New York Supreme Court, citing the
doctrine described in Colorado River Water Conservation District v. United States, 424
U.S. 800 (1976). 2019 WL 4735378, at *5–6. After considering the six factors guiding
abstention, the Court found that three weighed in favor of abstention and three against.
Id. However, the Court found that the third factor, the need for “avoidance of piecemeal
litigation,” dispositively counseled against abstention because the defendants had failed
“to show how res judicata and collateral estoppel would fail to prevent the possibility of
inconsistent outcomes.” Id. at *5.
         In the same Opinion and Order, the Court dismissed Nos. 18 Civ. 5371, 5372,
7997 for lack of subject matter jurisdiction. 2019 WL 4735378, at *4. Buhannic
appealed that Order in its entirety; the Second Circuit dismissed the appeal in April 2020.
Buhannic v. Tradingscreen Inc., Nos. 19-3498, 3503, 3504, 3508, 3513 (2d Cir. Apr. 30,
2020).
II.      RELEVANT LAW
         Two related doctrines address the preclusive eﬀect courts must give prior rulings
— res judicata and collateral estoppel. “A court may consider a res judicata defense on a
Rule 12(b)(6) motion to dismiss when the court’s inquiry is limited to the plaintiﬀ’s
complaint, documents attached or incorporated therein, and materials appropriate for
judicial notice.” TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir. 2014).
When the plaintiﬀ is pro se, as is the case here, courts should read pro se pleadings


                                             5
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 6 of 10




“liberally and interpret them to raise the strongest arguments that they suggest.”
Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003) (quoting McPherson v.

Coombe, 174 F.3d 276, 280 (2d Cir. 1999)).
       Under the doctrine of res judicata, or claim preclusion, “a ﬁnal judgment on the
merits of an action precludes the parties or their privies from relitigating issues that were
or could have been raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980).
       A defendant asserting res judicata must show that
           (1) the previous action involved an adjudication on the merits;
           (2) the previous action involved [the same adverse parties] or those
               in privity with them; and
           (3) the claims asserted in the subsequent action were, or could have
               been, raised in the prior action.
Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 108 (2d Cir.
2015) (internal quotation marks and citation omitted).
       “Under collateral estoppel, once a court has decided an issue of fact or law
necessary to its judgment, that decision may preclude relitigation of the issue in a suit on
a diﬀerent cause of action involving a party to the ﬁrst case.” Allen, 449 U.S. at 94. ge
doctrine of collateral estoppel applies when:
           (1) the issues in both proceedings are identical,
           (2) the issue in the prior proceeding was actually litigated and actu-
               ally decided,
           (3) there was full and fair opportunity to litigate in the prior pro-
               ceeding, and
           (4) the issue previously litigated was necessary to support a valid
               and ﬁnal judgment on the merits.
United States v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999) (internal quotation marks and
citation omitted).
        “ge Full Faith and Credit Act, 28 U.S.C. § 1738 . . . requires [a] federal court to
give the same preclusive eﬀect to a state-court judgment as another court of that State
would give.” Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 293


                                                6
       Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 7 of 10




(2005) (internal quotation marks and citation omitted). Accordingly, where necessary, the
Court will apply New York law in its analyses. See Simmons v. Trans Express Inc., 955

F.3d 325, 328 (2d Cir. 2020).
III.    DISCUSSION
        In deciding the ﬁrst motion to dismiss this case, the Court noted TradingScreen
had not shown that res judicata and collateral estoppel were unable to prevent
inconsistent rulings between this Court and that of Justice Friedman. Now that the state
litigation has ﬁnally been disposed of, TradingScreen uses those tools to urge the Court to
dispose of this case in a second motion to dismiss.
        TradingScreen argues that the claims related to the Delaware and New York state
actions were already decided by Justice Friedman and are barred by res judicata, as are
claims related to the SpreadZero investigation and damages from breach of the
indemniﬁcation agreement.2 It also argues, in reliance on the New York litigation, that
the Court must ﬁnd that fees related to the AAA arbitration and the three relevant cases
ﬁled in this Court are not covered by the indemniﬁcation agreement. ge Court agrees
with each of these points and dismisses the case in its entirety.
        Res judicata bars reconsideration of advancing fees related to the Delaware and
New York state actions. Justice Friedman was presented with the precise question of

whether to order TradingScreen to advance legal fees for Buhannic’s defense of those
actions — the same question raised by Buhannic’s complaint here. See No. 653624/2016,
2017 WL 6371156, at *2, 3. She found, on the merits and with prejudice, that he was not
entitled to fees because the underlying actions were not covered by the 2007
indemniﬁcation agreement. Id. As the parties are the same here, Buhannic’s attempts to
relitigate those same questions are barred, and his claim is dismissed.

2
 Bis motion was ﬁled on November 12, 2019. Doc. 41. Although Buhannic’s opposition was due on
December 10, 2019, Minute Entry (Oct. 15, 2019), he has not ﬁled any papers in opposition. Be Court
notes, however, that Buhannic directly addressed whether the New York litigation should have preclusive
eﬀect on his action in his complaint. Compl. ¶¶ 9–17.



                                                    7
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 8 of 10




       Whether his claims relating to the SpreadZero investigation and damages from
breach of contract are also barred is a closer question. Justice Friedman addressed both

of these claims and found that Buhannic very well may be entitled to related fee
advancements. See No. 653624/2016, 2017 WL 6371156, at *3. She also found,
however, that Buhannic had failed to appropriately follow the procedural steps dictated
by the indemniﬁcation agreement and accordingly denied these branches of his motion
without prejudice to reﬁling with the proper documentation. Id. at *3, 4. Normally, such
a denial without prejudice would not have a claim preclusive eﬀect. Camarano v. Irvin,
98 F.3d 44, 47 (2d Cir. 1996) (“It is well established that a dismissal without prejudice
has no res judicata eﬀect on a subsequent claim.”).
       But Buhannic never took the opportunity aﬀorded to him, and, 20 months later,
Justice Friedman dismissed his lawsuit under Rule 3216 of the New York Civil Procedure
Law and Rules for failure to prosecute. Because she did so explicitly “with prejudice,”
Order, No. 653624/2016 at 2 (Aug. 9, 2019), the dismissal is considered to have been on
the merits and therefore has preclusive eﬀect. See, e.g., Ziegler v. Serrano, 74 A.D.3d
1610, 1611 (N.Y. App. Div. 2010) (indicating language “on the merits” or “with
prejudice” in a Rule 3216 dismissal order triggers res judicata). Accordingly, Buhannic
is barred from asserting issues litigated in that lawsuit here; his claim regarding the
SpreadZero investigation and the damages from the breach of the indemniﬁcation
agreement are dismissed.
       For related reasons, the claims regarding the AAA arbitration and the three cases
before this Court are dismissed, as well. In her opinion dismissing the request for
advancement of fees related to the New York litigation, Justice Friedman found that cases
brought by Buhannic that were not approved by the board of directors did not fall under
the coverage of the Indemniﬁcation Agreement: “As this action was brought by
[Buhannic] without the approval of the Board, [Buhannic] is not entitled to advancement
or indemniﬁcation of expenses incurred in litigating [the New York action] as a whole.”


                                              8
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 9 of 10




No. 653624/2016, 2017 WL 6371156, at *3. ge other requirements of collateral
estoppel are met, as well: the issue was actually and fully litigated before Justice

Friedman as Buhannic was represented by counsel and briefed this issue, and this issue
was necessary to Justice Friedman’s dismissal of the relevant branch of Buhannic’s
motion. Accordingly, Justice Friedman’s holding estops Buhannic from arguing that the
indemniﬁcation agreement covers either the AAA arbitration or the three other cases
before this Court.
       Like the New York state action, Buhannic — not TradingScreen — initiated the
AAA arbitration and the three lawsuits in this Court. Buhannic does not claim in any of
his papers, nor in any of these cases, that these suits were approved by TradingScreen’s
board of directors. gerefore, for the same reasons articulated by Justice Friedman
regarding the New York state litigation, the Court dismisses this lawsuit as it pertains to
the AAA arbitration and the three suits brought in SDNY.
IV.    CONCLUSION
       For the foregoing reasons, TradingScreen’s motion is GRANTED and this matter
is dismissed with prejudice. ge Court certiﬁes, pursuant to 28 U.S.C. § 1915 (a)(3), that
any appeal from the Court’s Order would not be taken in good faith and therefore in
forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United




                                              9
      Case 1:18-cv-09351-ER Document 51 Filed 07/20/20 Page 10 of 10




States, 369 U.S. 438, 444–45 (1962). ge Clerk of Court is directed to terminate the
motion, Doc. 41, and close the case.3


It is SO ORDERED.


Dated:     July 20, 2020
           New York, New York

                                                                  EDGARDO RAMOS, U.S.D.J.




3
 As discussed in an Opinion & Order released simultaneously with this one in Nos. 19 Civ. 10650, 20 Civ.
3421, and 20 Civ. 4671, Buhannic is barred from ﬁling future claims related to his termination as CEO of
TradingScreen, status as a director of TradingScreen, or ownership of shares in TradingScreen without ﬁrst
obtaining leave to ﬁle from this Court.



                                                    10
